         Case 1:20-cv-03203-LAP Document 20 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



YESENIA NIEVES,

                Plaintiff,                        20-CV-3203 (LAP)

         -versus-                                       ORDER

1070 SOUTHERN DRUG LLC,

                Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court received notice from the mediator that a

mediation was held but was unsuccessful in resolving the case.

Counsel shall confer and inform the Court by letter no later

than August 20 how they propose to proceed.


SO ORDERED.

Dated:    August 12, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
